Citation Nr: 0837114	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service connected post-traumatic stress disorder (PTSD) 
and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1969 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran presented personal testimony before Judge Gordon 
H. Shufelt at a video-conference hearing in October 2003.  
Though Judge Shufelt is now retired, the veteran's hearing 
transcript is associated with his claims folder.

This case was remanded by the Board in March 2004 for 
additional evidentiary development.  Three of the matters 
addressed in that remand have since been granted by the RO, 
to include: entitlement to service connection for PTSD, 
entitlement to service connection for bilateral hearing loss, 
and entitlement to service connection for tinnitus.  The RO 
also determined that the rating for the veteran's newly 
service-connected PTSD is to be considered under the same 
criteria and as part of the same matter as his current appeal 
for a rating in excess of 50 percent for major depression, as 
addressed in a supplemental statement of the case dated in 
September 2007 and as appropriately recharacterized on the 
title page of this decision. 

The case was again remanded by the Board in May 2008 so that 
the veteran could be scheduled for a videoconference hearing 
with a Veterans Law Judge currently at the Board.  The 
veteran was scheduled to appear for a Board hearing via 
videoconference in June 2008.  However, he failed to report 
for this hearing and provided no explanation for his failure 
to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.    



FINDING OF FACT

The evidence of record indicates that the veteran's acquired 
psychiatric disorder is currently manifested primarily by 
poor sleep with recurrent nightmares, episodic intrusive 
thoughts, and depression.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for service-connected major depressive disorder and PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R.
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2007).

Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R.
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The "present," however, extends 
from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending, 
staged ratings may be assigned.  Id.


Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case for the second time in May 2008.  In accordance 
with the Board's instructions, the veteran was scheduled for 
a hearing before the Board via a videoconference, but failed 
to report.  Thereafter the case was returned to the Board.

Thus, all of the Board's remand instructions have been 
complied with. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As a result, this case is appropriately before the Board.

Pertinent law and regulations

The veteran's acquired psychiatric disorder is evaluated 
under Diagnostic Codes (DC) 9411 and 9434.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2007).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 
(4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires the following:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once per week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating requires evidence of the 
following:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
work-like setting; inability to 
establish and maintain effective 
relationships.)

Finally, the criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

Analysis

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated acquired psychiatric disorder warrants 
a continuation of the currently assigned 50 percent rating.  
The criteria for a 50 percent disability rating generally 
contemplates a moderate severity of psychiatric symptoms, 
and, for the reasons given below, this is clearly the 
veteran's situation.  The evidence does show mild 
fluctuations in the severity of his psychiatric symptoms, but 
overall he has a moderate level of occupational and social 
impairment.  

Here, the records show that the veteran was assigned 
fluctuating GAF scores over a period of time.  In September 
2001, J.D.C., Ph.D. assigned the veteran a GAF score of 50.  
The veteran's October 2001 VA examination also reported a GAF 
score of 50.  The Board notes that a GAF score of 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, GAF scores ranged from 52-55 in March 2002.  
Further, GAF scores of 55 were assigned in December 2004 and 
June 2005 VA outpatient treatment records as well as in a 
July 2007 examination report.  These are considered 
reflective of more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning.  
Consequently, the Board finds that the more serious 
symptomatology had resolved as of the more recent mental 
status examinations.  While the Board certainly takes into 
account the veteran's GAF scores, the totality of the 
evidence does not support a finding of severe impairment 
sufficient to warrant an increased rating, as discussed 
below.

With regard to other rating criteria, the veteran reported 
that he had ongoing suicidal ideation, although he was not 
actively suicidal.  See September 2001 private examination, 
October 2001 VA examination and March 2002 VA outpatient 
records.  This was also confirmed in the mental status 
portion of the veteran's September 2001 private examination.  
The Board notes however, that the veteran denied suicidal 
ideation in his October 2003 video-conference hearing.  
Further, the more recent December 2004 outpatient reports 
reflect that the veteran specifically denied any suicidal 
ideation.  Finally, a July 2007 VA examination report 
reflects that the veteran was not found to be suicidal, 
though he did admit to passive thoughts of suicide with no 
plan or intent.

The veteran has indicated that he suffered from obsessional 
rituals that interfered with his routine activities, to 
include how he perceived his own personal deficiencies.  See 
September 2001 private examination report.  The October 2001 
VA examination report also indicates that the veteran 
obsessed about problems with his immediate supervisor at 
work.  However, the more recent December 2004 and July 2007 
reports indicate that any symtomatlogy associated with such 
have since resolved.

At no time did the veteran demonstrate speech that was 
intermittently illogical, obscure or irrelevant, spatial 
disorientation, or that he neglected his personal appearance 
or hygiene.  See VA examinations, October 2001 and July 2007, 
private examination, September 2001, and VA outpatient 
treatment records, March 2002 and December 2004.

The veteran complained that he suffered from panic attacks 
two or three times per week during the October 2001 VA 
examination.  He also complained that he experiences 
depressed mood.  However, there is no further notation in the 
treatment records associated with the claims folder that 
indicated he suffered from near-continuous panic attacks or 
depression.  See September 2001 private examination, October 
2003 hearing transcript, December 2004 VA outpatient 
treatment records, and July 2007 VA examination.  This 
clearly does not meet the 70 percent criteria of near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  See 
38 C.F.R.§ 4.130, Diagnostic Codes 9411, 9434 (2007).  
Regarding the question of impulse control, the September 2001 
private examiner determined that that the veteran suffered 
from angry affect.  The veteran also reported problems with 
anger management in his October 2003 hearing and during March 
2002 VA outpatient treatment.  During his October 2001 VA 
examination, the veteran reported problems with anger.  The 
same examiner concluded, however, that the veteran 
demonstrated adequate impulse control.  There is no other 
evidence indicating evidence of inadequate impulse control.  
See December 2004 VA outpatient records and July 2007 VA 
examination. 

With respect to maintaining effective relationships, during 
his September 2001 private examination, the veteran reported 
that he was not close to other people. 
The examination report indicates that the veteran's 
interpersonal relationships were marked by introversion and 
shyness and that he was alienated from others.  During his 
October 2001 VA examination, the veteran reported that he 
isolates and that he can't trust people.  That examiner 
concluded that the veteran had difficulty maintaining 
personal relationships.  However, the more recent December 
2004 VA outpatient reports are not indicative of social 
isolation.  The Board also points out that the July 2007 VA 
examiner found that the veteran is noted to have a few 
friends.

The veteran expressed difficulty with concentrating in his 
October 2003 hearing. The veteran also reported that his 
thinking becomes disorganized during his September 2001 
private examination.  The examiner concluded that the veteran 
would have a hard time concentrating and keeping his mind on 
tasks.  In the October 2001 VA examination, the veteran 
reported that his concentration had declined since service.  
However, the examiner found that the veteran was able to 
concentrate with little difficulties.  Though the examiner 
also found his mentation to be very slow, his thought 
processes were further found to be logical and goal-oriented 
and he did not exhibit preservation, circumstantiality, 
tangentiality, thought blocking, flight of ideas, autistic 
thinking, loose associations, indecisiveness, intellectual 
impoverishment, derailment, or guilt.  The examiner further 
concluded that the veteran was able to think abstractly, but 
not concretely and that his intellectual functioning appeared 
to be normal.  Further, in his July 2007 VA examination, the 
examiner found that there was no evidence of thought disorder 
or psychosis.  Finally, the March 2002 and December 2004 VA 
outpatient treatment records fail to indicate any impairment 
of thought or communication. 

The veteran reported that he had ongoing bouts with paranoia 
which occurred two to three times per week in his September 
2001 private examination.  See also March 2002 VA outpatient 
treatment records.  In his October 2001 VA examination, he 
reported that he experienced symptoms of delusions two to 
three times weekly.  However, on mental status examination, 
the veteran specifically denied hallucinations, delusions, 
and paranoid ideations.  The veteran again specifically 
denied hallucinations and delusions in March 2002 and 
December 2004 VA outpatient treatment records and in his July 
2007 VA examination.

The veteran has not demonstrated inappropriate behavior at 
any time and has never been disoriented to time or place.  
See October 2001 and July 2007 VA examinations, September 
2001 private examination, and March 2002 and December 2004 VA 
outpatient records.  The veteran is capable of performing the 
activities of daily living (including maintenance of minimal 
personal hygiene).  Id.  In fact, the veteran admitted that 
he was able to take care of all activities of daily living 
without assistance during his July 2007 VA examination.

At no time has the veteran indicated that he suffered from 
homicidal ideation. 
See September 2001 private examination.  The veteran 
specifically denied homicidal ideation in his October 2001 
and July 2007 VA examinations, in his October 2003 hearing, 
and in March 2002 and December 2004 VA outpatient treatment 
records.  

Regarding memory loss, the veteran reported having problems 
with his memory which is reflected in March 2002 VA 
outpatient records and in his October 2003 hearing.  The July 
2007 VA examination report also indicates that that the 
veteran reported experiencing some memory loss.  However, the 
examiner failed to indicate such upon mental status 
examination.  There is also no indication of memory loss in 
the September 2001 private examination or the October 2001 VA 
examination.  Further, March 2002 and December 2004 VA 
outpatient reports reflect that the veteran's memory was 
grossly intact.

The Board also notes that the veteran reported that he 
suffers from severe depression.  See September 2001 private 
examination and October 2001 VA examination.  The veteran 
also reported that he had intrusive thoughts and flashbacks; 
September 2001 private examination and October 2001 VA 
examination, and October 2003 hearing transcript.  He was 
also noted to have nightmares; October 2001 VA examination 
and March 2002 VA outpatient treatment records.  
Additionally, there is indication that the veteran is 
hypervigilant and hyperaroused; September 2001 private 
examination, October 2001 VA examination, and March 2002 VA 
outpatient treatment records.  However, any indication of 
these conditions appear to have resolved as reflected in the 
more recent December 2004 VA outpatient records and July 2007 
VA examination.

As for occupational impairment, in his September 2001 private 
examination, the veteran indicated that his psychiatric 
symptoms impacted his ability to work. Specifically, the 
veteran reported difficulty getting along with his supervisor 
and that he sometimes took the day off.  However, the Board 
points out that the veteran worked for the same employer for 
more than 25 years, demonstrating an ability to function 
appropriately in a work setting.  Further, October 2001 VA 
examination report and December 2004 VA outpatient treatment 
records fail to indicate occupational impairment.  Finally, 
the Board notes that the July 2007 VA examination indicates 
that the veteran was retired and that VA outpatient records 
as early as June 2005 indicated that the veteran planned his 
retirement.  In this regard, the Board emphazies that the 
veteran has not alleged that he retired due to any 
psychiatric disability.

Considering the totality of the evidence, the veteran's 
current condition more nearly approximates the 50 percent 
disability criteria for the reasons discussed above.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.  See Gilbert, 1 Vet. 
App. at 53. 

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected psychiatric 
disorder, standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  However, no 
evidence has been presented showing symptoms or other factors 
not already contemplated by the rating criteria so as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the regular schedular standards and 
the assigned 50 percent disability rating adequately 
compensates the veteran for any adverse impact caused by his 
acquired psychiatric disorder.  The Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R.
§ 3.321(b)(1) are not met.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim for an increased rating 
for his major depressive disorder and PTSD, VCAA letters 
dated in August 2001, December and August 2005, and February 
and June 2006, fully satisfied the duty to notify provisions 
elements 2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini 
II.  In order to satisfy the first Pelegrini II element for 
an increased compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson,
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007). 

The RO requested that the veteran provide evidence describing 
how his acquired psychiatric disorder had worsened.  In a 
June 2006 letter, the veteran was advised that the evidence 
considered in evaluating his claim included the impact of his 
condition and symptoms on his employment.  During VA 
examination, he was also asked as to the effect of his 
disability on daily life.  The Board finds that based on 
these letters, and the questions asked on examination, a 
reasonable person would have known what evidence was needed 
to substantiate the claim with respect to the first element, 
and any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  
See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for major depressive disorder and PTSD.  As 
will be discussed below, the veteran's disability is 
currently rated under 38 C.F.R. § 4.130.  While notification 
of the specific rating criteria was provided in the October 
2002 statement of the case (SOC) and the September 2007 
supplemental statement of the case (SSOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's major 
depressive disorder and PTSD.  See October 2003 Hearing 
Transcript.  Thus, no useful purpose would be served in 
remanding these matters for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a June 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.  The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006), with respect to the disability 
rating and effective date elements of a claim.

As to the fourth element, the June 2006 letter also provided 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with examinations for his major 
depressive disorder and PTSD in October 2001 and July 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disabilities since he was last examined.  See 38 
C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.
See VAOPGCPREC 11-95.  The Board finds these examination 
reports are thorough and consistent with contemporaneous VA 
treatment records.  The examinations in this case are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Entitlement to an increased initial disability evaluation for 
acquired psychiatric disorder, currently evaluated as 50 
percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


